Citation Nr: 0728165	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-31 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a chloracne-form skin disability.

2.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 rating decision 
that granted service connection for a chloracne-form skin 
disability evaluated as 0 percent (noncompensable) disabling 
effective August 9, 1988.  In July 1996, the RO increased the 
disability evaluation to 10 percent, effective from the date 
of grant of service connection.  In a May 1998 decision, the 
Board denied a disability evaluation in excess of 10 percent 
for a chloracne-form skin disability.

The veteran appealed the May 1998 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a November 1998 Joint Motion for Remand, the parties moved 
to vacate the Board decision and remand the case to the 
Board.  The Court granted the motion.  Thereafter, the case 
was returned to the Board.

In July 1999, the Board remanded the matter for additional 
development.  In September 2001 and in March 2002, the RO 
issued supplemental statements of the case (SSOC's), denying 
a disability evaluation in excess of 10 percent for a 
chloracne-form skin disability.  The case was again returned 
to the Board.

These matters also came to the Board on appeal from rating 
decisions in February 1998 and in March 2004 that denied 
increased disability ratings for service-connected PTSD.

In November 2001, the RO increased the disability evaluation 
for PTSD from 10 percent to 30 percent, effective October 21, 
1997.

Because higher evaluations are available for PTSD, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, each of the claims remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a June 2006 decision, the Board denied a disability 
evaluation in excess of 30 percent for PTSD.

The veteran appealed the June 2006 Board decision to the 
Court.  In a February 2007 Joint Motion for Remand, the 
parties moved to vacate the June 2006 Board decision and 
remand the case to the Board.  The Court granted the motion.  
Thereafter, the case was returned to the Board.

The issue of an increased disability rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from March 
1969 to March 1971.

2.  On March 25, 2002, prior to the promulgation of a 
decision in the appeal for a disability evaluation in excess 
of 10 percent for a chloracne-form skin disability, the Board 
received notification from the veteran, through his 
authorized representative, that a withdrawal of the appeal is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran (or his representative), in the matter of an 
increased disability evaluation for a chloracne-form skin 
disability, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the veteran or by his authorized representative.  38 
C.F.R. § 20.204 (2006).  The veteran, through his authorized 
representative, has withdrawn the appeal for a disability 
evaluation in excess of 10 percent for a chloracne-form skin 
disability and, hence, there remain no allegations of errors 
of fact or law for appellate consideration on the matter.  
Accordingly, the Board does not have jurisdiction to review 
the matter of an increased disability evaluation for a 
chloracne-form skin disability, and it is dismissed.


ORDER

The appeal for a disability evaluation in excess of 10 
percent for a chloracne-form skin disability is dismissed.


REMAND

The veteran contends that his service-connected PTSD is more 
severe than currently rated, and warrants increased 
disability ratings.

The May 2004 examiner noted that the veteran's PTSD 
symptomatology was aggravated by a sleep disorder, as a 
result of a rotating "shift-work" schedule.  Since then, 
the veteran has described a greater level of disability.

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

The February 2007 Joint Motion found the Board decision to be 
deficient because it did not address whether an 
extraschedular rating was warranted for the veteran's PTSD, 
pursuant to 38 C.F.R. 3.321(b)(1) (2006).  Specifically, the 
May 2004 examiner indicated that the veteran should stop his 
"shift-work" to improve his mood, sleep, and nightmares. 

The Court held in Floyd v. Brown, 9 Vet. App. 88 (1996) that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.

In December 2005, the veteran reported regular treatment for 
PTSD at the VA Medical Center (VAMC) in Jackson, Mississippi.  
The claims folder does not contain treatment records from 
that facility, following his last VA examination in May 2004.

VA is required to request these records.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain names 
and addresses of all medical care 
providers who treated the veteran for 
PTSD, since May 2004.  After securing the 
necessary release, obtain these records 
and treatment records from the Jackson 
VAMC.

2.  Afford the veteran a VA psychiatric 
examination for evaluation of the 
service-connected PTSD.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the examiner(s), and the report of the 
examination(s) or addendum should note 
review of the claims folder.  

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of:  memory loss; depressed mood; 
anxiety; panic attacks; sleep impairment; 
impaired judgment, speech, and impulse 
control; neglect of personal hygiene and 
appearance; suicidal ideation; impairment 
in thought processes or communication; 
inappropriate behavior; danger of hurting 
self or others; delusions and/or 
hallucinations; and inability to perform 
activities of daily living.  The examiner 
should also render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
scale score representing the level of 
impairment due to the veteran's PTSD, and 
an explanation of what the score means.  

In providing the above-noted findings, 
the examiner should, to the extent 
possible, distinguish the symptoms 
attributable to service-connected PTSD 
from those of other psychiatric 
conditions (to include sleep disorder).  
However, if it is not medically possible 
to do so, the examiner should clearly so 
state, indicating that the findings are 
with respect to the veteran's overall 
psychiatric impairment. 

Based upon examination of the veteran, 
and review of the record, the examiner 
should specify any objective findings 
that the veteran's PTSD has markedly 
interfered with employment (i.e., beyond 
that contemplated in the assigned 
ratings).

These specific findings are needed to 
rate the veteran's disability in 
accordance with the rating schedule and 
the February 2007 Joint Motion.  It is 
therefore important that the examiner(s) 
furnish the requested information.

3.  If the veteran fails to report to any 
scheduled examination(s), obtain and 
associate with the record a dated copy of 
any notice to the veteran of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

4.  After ensuring that the requested 
actions are completed, re-adjudicate the 
claim with consideration of all 
applicable criteria for evaluating the 
veteran's service-connected PTSD, 
including provisions of 38 C.F.R. 
§ 3.321(b)(1). 

5.  If the benefits sought on appeal 
remain denied, issue a SSOC before the 
claims file is returned to the Board, if 
otherwise in order.

The veteran may furnish additional evidence and/or argument.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


